
	
		I
		111th CONGRESS
		2d Session
		H. R. 4570
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the United States Commission on Civil
		  Rights, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Commission on Civil
			 Rights Reauthorization Act of 2010.
		2.ReauthorizationThe Civil Rights Commission Act of 1983 (42
			 U.S.C. 1975 et seq.) is amended by striking sections 5 and 6 and inserting the
			 following:
			
				5.Authorization of
				appropriationsThere are
				authorized to be appropriated, to carry out this Act $19,000,000 for each of
				fiscal years 2010 through 2014.
				.
		3.Appointment of
			 CommissionersSubsection (b)
			 of section 2 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975) is
			 amended by striking Thereafter and all that follows through the
			 end of the subsection and inserting A vacancy existing on or after the
			 date of the enactment of the United States
			 Commission on Civil Rights Reauthorization Act of 2010 shall be
			 filled by the President by and with the advice and consent of the
			 Senate..
		4.Annual
			 reportsSection 3(c)(1) of the
			 Civil Rights Commission Act of 1983 (42 U.S.C. 1975a(c)(1)) is amended by
			 striking one report and inserting 2 reports.
		
